MILLIKEN,.Judge
(dissenting).
I am aware of the precedents cited to affirm this judgment. However, I believe our Legislature established the public policy by enumerating the specific requirements for dependency in the statute (KRS 342.-075). This Court’s recognition of immorality of the claimant as a defense reads into the statute a further declaration of public policy which is repugnant to the broad social purposes of our Workmen’s Compensation Act. Therefore, I am convinced the rule followed in the majority opinion is unsound and I would no longer adhere to it. For a discussion of the question see Larson, Workmen’s Compensation Law, Section 140.
For these reasons I would reverse the judgment and remand the case to the Workmen’s Compensation Board for an appropriate award.
PALMORE, J., joins with me in this dissent.